Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 27 November 1804
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Washington Novbr. 27th. 1804

I have delayed writing dear Madam longer than I intended, in the hope of giving you a more favorable account of Mr. Adams’s health, which has been extremely indifferent ever since his arrival. I was much surprized and grieved to see him look so ill when he return’d I thank God he is now better though I am apprehensive while he continues in public life there is little chance of his enjoying perfect health owing to the extreme anxiety of his mind, in the present unprosperous and unpleasant situation of affairs. Nothing surely can be more irksome than such a situation as he now fills, devoted as he is to his Country, and feeling how impossible it is to render her any essential service, but obliged to witness the evils which it is utterly out of his power to prevent, and which hourly spread from one end of the Union to the other It grieves me to see him sacrificing the best years of his life in so painful and unprofitable a way it would however cause me infinite pain to see him give it up his talents are so superior and he is so perfectly calculated for the station in which he is placed his manners are so perfectly pleasing and conciliating and his understanding is so refined even his enemies envy and admire him you dear Madam who feel this as sensibly as myself will be able to reconcile these seeming contradictions and excuse my sometimes regreting he ever quitted Boston and a profession to which he was an honor—
Mr. A. recieved a letter from his father which gave us the most more pleasing accounts of your health than we have had for sometime I offer my prayers to heaven for your perfect restoration and hope shortly to hear from yourself of your compleat recovery—
Accept my thanks for the things you were so good to send to me and the Children who are very well Georege grows a fine stout Boy and goes to School every day The family desire to be respectfully remember’d to the President Your Son and Louisa Smith as does d / Dear Madam Your / Affectionate daughter
L.